PER CURIAM.
This action was brought to recover for wages claimed to have been earned by plaintiff while clerking for defendant, and also to recover a small amount, in addition, on other matters which need no particular mention. A jury trial was had, and a verdict for plaintiff returned for the sum of $150.. Defendant’s counsel moved for a new trial, which was denied, and this appeal is from a judgment entered upon the verdict.
A large number of assignments of error have been argued, but we need not consider them in detail. From The record it appears that the court below, for some reason which does not appear, failed to charge or instruct the jury upon any of the issues, or as to what they were, or even as to the burden of proof. The cause seems to have been submitted without the questions involved being adequately understood by the jurors. To some ex*253tent, counsel for defendant was responsible for this omission to submit the issues properly, for their duty to their client required an effort on their part to have the jurors instructed so that they might intelligently pass upon the 'facts. But notwithstanding this, we do not think the case is governed by the rule recently stated in Applebee v. Perry, 87 Minn. 242, 91 N. W. 893. Under the circumstances, and in the interest of justice, the facts should again be submitted to a jury. It is so ordered, and also that no statutory costs be taxed in this court.
Judgment reversed.